           Case 4:04-cr-00211-BLW Document 115 Filed 07/13/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                   Case No. 4:04-cr-211-BLW

           Plaintiff,                              MEMORANDUM DECISION
                                                   AND ORDER
            v.

  JESUS ANTONIO SANTIAGO,

           Defendant.



                                   INTRODUCTION

       Before the Court is defendant’s motion for release to home confinement.

The defendant brings his motion under 18 U.S.C. § 3582(c), which allows the

Court to modify a term of imprisonment for extraordinary and compelling reasons

either upon a motion of the Director of the Bureau of Prisons or on motion of the

defendant.1 The statute provides, in relevant part, that the Court

       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant's facility, whichever is earlier,
       may reduce the term of imprisonment


       1
         Section 3582 was amended by the First Step Act of 2018, PL 115-391, Dec. 21, 2018,
132 Stat 5194. Prior to this amendment the Court could only reduce a sentence of imprisonment
upon a motion of the Director of the Bureau of Prisons.



MEMORANDUM DECISION AND ORDER - 1
       Case 4:04-cr-00211-BLW Document 115 Filed 07/13/20 Page 2 of 2




18 U.S.C. § 3582(c)(1)(A).

      There is no evidence that the defendant has exhausted his administrative

remedies as required by this statute. Accordingly, his motion must be denied. See

U.S. v. Route, 2020 WL 2063679 at *3 (holding that a “failure to exhaust

administrative remedies is fatal to a compassionate release petition”).

                                      ORDER

      In accordance with the Memorandum Decision above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion for

release to home confinement (docket no. 113) is DENIED.



                                              DATED: July 13, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
